Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 18, 2017

The Court of Appeals hereby passes the following order:

A17E0029. NORMAN JEFFERSON v. CEDRIC TAYLOR, WARDEN.

      Norman Jefferson a/k/a Norman Parker has filed a motion for an extension of
time to file a notice of appeal from the trial court’s order denying his application for
a writ of habeas corpus. The Supreme Court of Georgia has appellate jurisdiction
over habeas corpus cases. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (4). This
motion for an extension of time is therefore TRANSFERRED to the Supreme Court.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/18/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.